69 N.Y.2d 721 (1987)
Vereese Holley, an Infant, by His Father, Cornelius Holley, et al., Respondents,
v.
Mandate Realty Corp., Appellant.
Court of Appeals of the State of New York.
Decided January 8, 1987.
Nathan Cyperstein and Glen E. Kushel for appellant.
Martin Seinfeld for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR. Taking no part: Judge BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (121 AD2d 202). Question certified answered in the affirmative.